DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3 and 5-11 have been amended, new claims 25-33 have been added, claim 2 has been cancelled and claims 13, 14, 17-24 and 34-36 remain withdrawn from the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-11 and 25-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-11 and 25-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the total dry mass" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the form" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the form" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5-11 and 25-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 3, 5-11, 13-18 and 29-40 of copending Application No.  16/313,505. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claim 5 of the copending application serial No. ‘505 as instantly amended recites substantially or the limitations of the instant independent claim 1 to include: a thermal insulation plate that comprises a binding agent matrix and aggregate grains of biogenic silicic acid incorporated in said biding agent matrix. Though the instant claim 1 recites additional aggregate materials which are not solely composed of SiO2 while claim 5 of copending Application serial No ’505, recites an additional aggregate material comprising at least one expanding agent; however the aggregate materials recited in the instant claim 1 are also considered as expanding agents per the instant application specification para [0032]. Therefore, the scope of the copending claims and the instant claims remain coextensive.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendment
The declaration under 37 CFR 1.132 filed 03/04/2021 is sufficient to overcome the rejection of claims 1, 3 and 5-11 based upon either Durham (US Patent No. 4,555,448) in view of Yaoi et al. (US Patent No. 5,204,298) or Hodgson (GB 2347143) in view of Yaoi et al. (US Patent No. 5,204,298).
Response to Arguments
Applicant’s arguments, filed on 03/24/2021, with respect to the rejection of claims 
1, 3 and 5-11 based upon either Durham (US Patent No. 4,555,448) in view of Yaoi et al. (US Patent No. 5,204,298) or Hodgson (GB 2347143) in view of Yaoi et al. (US Patent No. 5,204,298); and the Declaration have been fully considered and are persuasive. Therefore rejections of the claims by said prior art have been withdrawn. However upon further consideration the amendment to claim 1 raises issues of new matter,  and therefore a new ground(s) of rejection in the form of  U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is presented in the instant office action.
 	Furthermore Applicant's arguments filed with respect to the double patenting rejection in view of the copending Application No.  16/313,505 have been fully considered but they are not persuasive because though the instant claim 1 recites additional aggregate materials which are not solely composed of SiO2 while claim 5 of copending Application serial No ’505, recites an additional aggregate material comprising at least one expanding agent; however the aggregate materials recited in the instant claim 1 are also considered as expanding agents per the instant application specification para [0032]. Therefore, the scope of the copending claims and the instant claims remain coextensive. The double patenting rejection is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 

A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
272-1000.






/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733